IN THE UTAH COURT OF APPEALS

                                      ‐‐‐‐ooOoo‐‐‐‐

Peter A. Davis,                             )         MEMORANDUM DECISION
                                            )
      Petitioner,                           )           Case No. 20110688‐CA
                                            )
v.                                          )
                                            )                  FILED
Department of Workforce Services,           )               (June 1, 2012)
Workforce Appeals Board; and First          )
Choice Emissions and Inspections,           )             2012 UT App 158
                                            )
      Respondents.                          )

                                          ‐‐‐‐‐

Original Proceeding in this Court

Attorneys:        David J. Holdsworth, Sandy, for Petitioner
                  Suzan Pixton, Salt Lake City, for Respondent Department of Workforce
                  Services

                                          ‐‐‐‐‐

Before Judges Voros, Davis, and Roth.

VOROS, Associate Presiding Judge:

¶1    Peter A. Davis seeks review of a decision of the Workforce Appeals Board (the
Board) affirming a denial of unemployment insurance benefits under Utah Code section
35A‐4‐405(1)(b). See Utah Code Ann. § 35A‐4‐405(1)(b) (2011). The Board concluded
that Davis voluntarily quit his job without good cause. The Board also ruled that it
would not be contrary to equity and good conscience to deny unemployment benefits to
Davis. We decline to disturb the Board’s ruling.
¶2     Davis first contends that the Board’s finding of voluntariness is not supported by
substantial evidence. We may grant relief when a petitioner has been substantially
prejudiced by an agency action that is “based upon a determination of fact, made or
implied by the agency, that is not supported by substantial evidence when viewed in
light of the whole record before the court.” Utah Code Ann. § 63G‐4‐403(4)(g) (2011).
“Substantial evidence is such relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Record v. Workforce Appeals Bd., 2011 UT App 340,
¶ 19, 263 P.3d 1210 (citation and internal quotation marks omitted).

¶3      Under the Utah Employment Security Act, an individual is ineligible for
unemployment benefits “[f]or the week in which the claimant left work voluntarily
without good cause, . . . and for each week thereafter until the claimant has performed
services in bona fide, covered employment and earned wages for those services equal to
at least six times the claimant’s weekly benefit amount.” Utah Code Ann.
§ 35A‐4‐405(1)(a). Under rules governing the Department of Workforce Services, a
separation is considered voluntary if the claimant was the “moving party in ending the
employment relationship.” Utah Admin. Code R994‐405‐101(1). This includes failing to
return to work after “a period of absence initiated by the claimant.” Id.
R994‐405‐101(1)(c). “A separation is a discharge,” however, “if the employer was the
moving party in determining the date the employment ended.” Id. R994‐405‐201.

¶4      The Board determined that Davis was the moving party in ending his
employment because he did not contact his employer for several days while he was
recovering from an injury. When Davis finally contacted his employer on November
13, 2010, he showed up at work with a ladder, took his licenses off the wall, collected his
tools, told the manager he could no longer work, and left. The Board’s findings were
largely based on the testimony of the employer’s witnesses.

¶5     Davis challenges these findings by pointing to the testimony of his witnesses at
the hearing. He argues that his wife called the employer each day he missed work.
Davis also argues that he went to work on November 13 to ask for a leave of absence, as
he was not getting any better, and that his employer told him that he was “done around
here.”

¶6    The Board’s decision thus turned on a credibility determination. After
considering the conflicting evidence, the Board found the employer’s witnesses to be




20110688‐CA                                 2
more credible than Davis’s. “It is not our role to judge the relative credibility of
witnesses.” Salt Lake Donated Dental Servs., Inc. v. Department of Workforce Servs., 2011
UT App 7, ¶ 14, 246 P.3d 1206 (citation and internal quotation marks omitted). “It is the
province of the Board, not appellate courts, to resolve conflicting evidence, and where
inconsistent inferences can be drawn from the same evidence, it is for the Board to draw
the inferences.” Id. (citation and internal quotation marks omitted). Therefore, “[w]hen
the evidence is disputed, as it was here, we defer to the Board’s assessment of
credibility and resolution of conflicting evidence.” Wright v. Workforce Appeals Bd., 2011
UT App 137, ¶ 5, 254 P.3d 767. In light of the Board’s credibility determinations, we
hold that substantial evidence supports the finding that Davis voluntarily quit his job.1

¶7      Davis next contends that the Board acted arbitrarily and capriciously and abused
its discretion in finding that Davis had not satisfied the equity and good conscience
standard.2 “Determining what constitutes equity and good conscience presents a mixed
question of law and fact on which we defer to the Board, so long as its decision falls
within the limits of reasonableness and rationality.” Id. ¶ 9.

¶8     Even if a claimant voluntarily quits without good cause, the claimant “may not
be denied eligibility for benefits if the claimant leaves work under circumstances where
it would be contrary to equity and good conscience to impose a disqualification.” Utah
Code Ann. § 35A‐4‐405(1)(b). To demonstrate that a denial of unemployment benefits
would be against equity and good conscience, a claimant must establish that he both
acted reasonably and demonstrated a continuing attachment to the labor market. See
Utah Admin. Code R994‐405‐103(1)(a)–(b). A claimant acts reasonably where “the
decision to quit [is] logical, sensible, or practical.” Id. R994‐405‐103(1)(a).

¶9    Davis has not demonstrated that his decision was logical, sensible, or practical.
According to the Board’s findings, Davis did not discuss his options with his employer


      1
       Davis does not challenge the Board’s finding that he lacked good cause to quit.
      2
       Davis also contends that the Board’s finding is not supported by substantial
evidence. However, this challenge rests on the same evidence that supports the Board’s
voluntariness determination. Because we defer to the Board’s credibility
determinations, Davis’s factual challenge to the equity and good conscience finding
fails.




20110688‐CA                                 3
or seek to make an arrangement that would accommodate his injury. Rather, Davis
failed to contact his employer for several days and then went to work to gather his
belongings. Based on the facts as found by the Board, we cannot conclude that the
Board’s determination was unreasonable.

¶10   We therefore decline to disturb the Board’s ruling.




____________________________________
J. Frederic Voros Jr.,
Associate Presiding Judge

                                         ‐‐‐‐‐

¶11   WE CONCUR:




____________________________________
James Z. Davis, Judge




____________________________________
Stephen L. Roth, Judge




20110688‐CA                                4